Citation Nr: 1821830	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-28 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine for the period from March 4, 2010, to September 2, 2015; and 60 percent thereafter.

2.  Entitlement to an increased initial disability rating in excess of 30 percent for sarcoidosis (claimed as a lung condition with scarring) from March 4, 2010, to September 2, 2015; and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from October 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on a motion to vacate a September 2017 decision by the Board, which denied the claims for entitlement to increased initial disability ratings for cervical spine disability as well as sarcoidosis.  For the reasons discussed below, the Board's September 2017 decision is vacated.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017). 

In this case, pursuant to the September 2017 motion to vacate by the Veteran's attorney, the Board finds the Veteran was denied due process of law with respect to his appeal of the issues of entitlement to increased initial disability ratings for cervical spine disability as well as sarcoidosis, as an error was made in the September 2017 Board decision denying the claims.  Indeed, prior to the issuance of the Board decision, on September 26, 2017, the Veteran's attorney requested a copy of the entire claims file.  When a Privacy Act request is filed under 38 C.F.R. § 1.577 by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200.  

The Veteran's attorney did not receive the requested information prior to the Board's issuance of the September 26, 2017, decision.  Accordingly, the September 26, 2017, Board decision that denied entitlement to increased initial disability ratings for cervical spine disability as well as sarcoidosis must be vacated to resolve this error of due process.

The Privacy Act request of the Veteran's attorney was fulfilled by the Board on December 4, 2017.  In the January 2018 motion to vacate, the attorney requested the evidentiary record be held open for 90 days from the date the request was fulfilled. The Board grants the request for a 90 day extension from the date of this decision.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, following the completion of the 90 day extension granted herein, the Board will reconsider the claims as if the September 26, 2017, decision had never been issued. 

Accordingly, the September 26, 2017, Board decision addressing the issues of entitlement to increased initial disability ratings for cervical spine disability as well as sarcoidosis is vacated.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


